                 Case 2:20-cv-01538-RSM Document 10 Filed 11/19/20 Page 1 of 3




 1                                                      THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10
     QUNESHIA RAWLS, individually and on                  Case No. 2:20-cv-01538-RSM
11   behalf of all others similarly situated,
12                                   Plaintiffs,          JOINT STIPULATION TO EXTEND
                                                          DEADLINE FOR DEFENDANT TO
13          v.                                            RESPOND TO PLAINTIFF’S
14                                                        COMPLAINT AND TO EXTEND CASE
     CONVERGENT OUTSOURCING, INC.,                        MANAGEMENT DEADLINES
15
                                     Defendant.
16

17                                          I.     STIPULATION

18          Pursuant to LCR 7(j), Plaintiff QUNESHIA RAWLS, through her counsel, Frank Freed

19   Subit & Thomas, LLP and Anderson Alexander, PLLC,, and Defendant CONVERGENT

20   OUTSOURCING INC., through its counsel Jackson Lewis P.C., hereby stipulate and jointly

21   move this Court for an order under LCR 7(j) extending the deadline for Defendant to file and

22   serve its Response to Plaintiff’s Complaint from November 20, 2020, to December 4, 2020, and

23   extending all other case management deadlines by two weeks.

24          This Stipulation is based upon the following, and the parties agree:

25          1.       That this is the first request for an extension of time.

26          2.       That this request is made in good faith and not for the purpose of delay.

27          3.       That nothing in this Stipulation, nor the fact of entering the same, shall be

28   construed as waiving any claim and/or defense held by any party.
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                            Jackson Lewis P.C.
     COMPLAINT AND CASE MANAGEMENT DEADLINES - 1                                520 Pike Street, Suite 2300
                                                                                Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                                     (206) 405-0404
                Case 2:20-cv-01538-RSM Document 10 Filed 11/19/20 Page 2 of 3




 1            IT IS SO STIPULATED.
 2
              DATED this 19th day of November, 2020.
 3

 4   FRANK FREED SUBIT & THOMAS LLP                           JACKSON LEWIS P.C.
 5

 6   By:      /s/ Michael C. Subit                      By:       /s/ Peter H. Nohle
           Michael C. Subit, WSBA #40801                      Peter H. Nohle, WSBA # 35849
 7
           Marc C. Cote WSBA #39824                           Daniel P. Crowner, WSBA #37136
 8         705 Second Avenue, Suite 1200                      520 Pike Street, Suite 2300
           Seattle, WA 98104                                  Seattle, WA 98101
 9         Telephone: 206-682-6711                            Telephone: 206-405-0404
           msuibt@frankfreed.com                              Peter.Nohle@jacksonlewis.com
10         mcote@frankfreed.com                               Daniel.Crowner@jacksonlewis.com
11
           Attorneys for Plaintiff and Putative Class         Attorneys for Defendant
12         Members

13

14   ANDERSON ALEXANDER, PLLC
15

16   By:       /s/ Clif Alexander
           Clif Alexander (Pro Hac Vice
17
           Anticipated)
18         Texas Bar No. 24064805
           Austin Anderson (Pro Hac Vice
19         Anticipated)
           Texas Bar No. 24045189
20         819 N. Upper Broadway
21         Corpus Christi, TX 78401
           Telephone: 361-452-1279
22         clif@a2xlaw.com
           austin@a2xlaw.com
23
           Attorneys for Plaintiff and Putative Class
24         Members
25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                             Jackson Lewis P.C.
     COMPLAINT AND CASE MANAGEMENT DEADLINES - 2                                 520 Pike Street, Suite 2300
                                                                                 Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                                      (206) 405-0404
                Case 2:20-cv-01538-RSM Document 10 Filed 11/19/20 Page 3 of 3




 1                                           II.     ORDER
 2            Pursuant to the above stipulation, it is SO ORDERED.
 3
              DATED this 19th day of November, 2020.
 4

 5

 6

 7
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12
     4819-8710-1138, v. 1
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                  Jackson Lewis P.C.
     COMPLAINT AND CASE MANAGEMENT DEADLINES - 3                      520 Pike Street, Suite 2300
                                                                      Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                           (206) 405-0404
